Chin, J.
This is a petition of plaintiff, Geoffrey D. Wyler, to establish a report.
Plaintiff seeks to challenge the trial court’s allowance of defendant Anthony Coleman’s Motion for Entry of Separate Judgment and the denial of his Motion to Vacate Judgment.
The Motion for Entry of Separate Judgment was allowed and judgment entered on November 8, 1990. Plaintiff did not preserve any appellate rights regarding the allowance of this motion.
Plaintiff at oral argument claimed to be aggrieved by the trial court’s denial of his Motion to Vacate Judgment.
There is nothing in plaintiff’s petition or affidavit that provides sufficient facts to allow this panel to establish a report. The affidavit must contain a clear and unequivocable statement that the draft report sought to be established contains an accurate summary of all the relevant evidence and proceedings and conforms to the truth. Superintendent of Medfield State Hospital v. Bryan, 1986 Mass. App. Div. 67. The affidavit in the case at bar contains no such verification. Even plaintiff’s assertion that the draft report was timely filed is erroneous. Plaintiff wrongly states that June 3, 1991 is ten days from May 16, 1991.
For the foregoing reasons, the Petition to Establish a Report is hereby denied.